Citation Nr: 0729334	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD) prior to August 24, 
2005.

2.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD) prior to June 6, 
2007, and to a rating in excess of 30 percent from June 6, 
2007.

3.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

4.  Entitlement to service connection for bilateral leg 
nodules, claimed as secondary to herbicide exposure.

5.  Entitlement to service connection for a respiratory 
disorder, claimed as secondary to herbicide exposure.

6.  Entitlement to service connection for a respiratory 
disorder, claimed as secondary to chlorine gas exposure.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to service-connected 
PTSD.

9.  Entitlement to an effective date earlier than April 9 
2005, for the assignment of a total rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1966, and from May 1968 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in April 2004, 
May 2005, and September 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In 
pertinent part, the April 2004 rating decision denied service 
connection for hearing loss, bilateral leg nodules, a 
respiratory disorder as due to herbicide exposure, sleep 
apnea, and CAD.  That decision also established service 
connection for PTSD, evaluated as 50 percent disabling, and 
GERD, evaluated as 10 percent disabling.  Both of these 
initial ratings were assigned an effective date of June 26, 
2003.  The May 2005 rating decision denied service connection 
for a respiratory disorder as due to chlorine gas exposure.  
Finally, the September 2005 rating decision granted TDIU, 
effective from April 9, 2005.

With respect to the PTSD, the Board observes that a January 
2005 rating decision assigned a 70 percent rating for this 
disability, effective June 26, 2003, while a subsequent 
September 2005 rating decision assigned a 100 percent rating, 
effective from August 24, 2005.  Similarly, a June 2007 
Supplemental Statement of the Case assigned a 30 percent 
rating for the service-connected GERD, effective from June 6, 
2007.  

In January 2007, the Board remanded this case for additional 
development to include obtaining records from the Social 
Security Administration (SSA) and various VA medical 
facilities, providing additional notification to the veteran, 
and according him a new examination to evaluate his GERD.  As 
a preliminary matter, the Board finds that these remand 
directives have been completed, and that a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

Despite the foregoing, for the reasons addressed in the 
REMAND portion of the decision below, the Board finds that 
further development is required for a full and fair 
adjudication of the veteran's CAD and TDIU claims.  
Accordingly, these claims will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  Prior to August 24, 2005, the veteran's PTSD was not 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

3.  Prior to June 6, 2007, the veteran's GERD was not 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

4.  As of and since June 6, 2007, the veteran's GERD has not 
been manifested by symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  

5.  The preponderance of the competent medical evidence does 
not reflect that the veteran currently has bilateral leg 
nodules, respiratory disorder, or sleep apnea.

6.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current bilateral 
hearing loss disability is causally related to active service 
on either a direct or presumptive basis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD prior to August 24, 2005, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a rating in excess of 10 percent for 
GERD prior to June 6, 2007, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7346 
(2007).

3.  The criteria for a rating in excess of 30 percent for 
GERD as of and since June 6, 2007, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 4.1, 4.2, 4.6, 4.10, 4.114, Diagnostic Code 
7346 (2007).

4.  Service connection is not warranted for bilateral leg 
nodules, respiratory disorder, sleep apnea, and/or hearing 
loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Regarding the duty to notify, the Board observes that the 
veteran was sent multiple notification letters during the 
pendency of this case in July 2003, December 2003, November 
2004, February 2005, March 2006, and February 2007.  Taken 
together, these letters informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio, supra.  Moreover, the March 2006 and 
February 2007 letters specifically addressed the information 
regarding disability rating(s) and effective date(s) 
discussed by the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims 
decided herein and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  In fact, he 
reported on a June 2007 statement that he had no additional 
information to submit, and that he wanted a decision on his 
appeal.  He has also indicated that he does not want a Board 
hearing in conjunction with this appeal.  Moreover, he was 
accorded VA medical examinations in September 2003, November 
2003, August 2005, February 2006, and June 2007.  
Consequently, the Board finds that the duty to assist has 
been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the Board acknowledges that the veteran 
does have medical training in that he is a certified nursing 
assistant (CNA).  See Goss v. Brown, 9 Vet. App. 109, 114-15 
(1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (all of which generally 
stand for the proposition that any health care professional 
is qualified to render a medical opinion.).  Despite the 
foregoing, the Board also observes that the veteran's 
background reflects that he is not an expert in diagnosing, 
evaluating, and determining the etiology of the disabilities, 
which are the focus of this appeal.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data).  The Board may also take the veteran's self-interest 
into account is assessing the weight to be accorded to his 
self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 
(1999) (although the Board must take a physician-veteran's 
opinions into consideration, it may consider whether self-
interest may be a factor in making such statements, even if 
the veteran himself is a health care professional); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (the Board 
may consider self interest in evaluating the testimony of 
claimants).


I.  Increased Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In fact, as 
detailed above, the veteran is in receipt of "staged" 
ratings for both his PTSD and GERD.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.  
 
Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).


A.  PTSD

Legal Criteria.  Diagnostic Code 9411 provides that PTSD is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130.

Under Diagnostic Code 9411, a 70 percent rating is warranted 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).


Analysis.  In the instant case, and for reasons stated below, 
the Board finds that the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 70 percent 
rating for his PTSD prior to August 24, 2005; it was not 
factually ascertainable that he was entitled to a 100 percent 
schedular rating prior to August 24, 2005.

Prior to August 24, 2005, the veteran's PTSD was not 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board notes that a September 2003 VA psychiatric 
examination found that the veteran's thought process was 
logical.  Although there was moderate circumstantiality, he 
could reach goal idea.  His speech was somewhat slowed, but 
of normal volume and tone.  On a subsequent November 2003 VA 
psychiatric examination, his thought content was found to be 
goal directed.  While his speech, language, and processing 
speed appeared slow, there was no indication of gross 
impairment in communication.  Thereafter, treatment records 
dated in May 2004 found that his thought was rational and 
goal-directed.  In July 2004, he was found to be very soft 
spoken, but cooperative and pleasant.  Subsequent treatment 
records in October 2004, November 2004, February 2005, April 
2005, May 2005, and July 2005  noted that his thought process 
was logical and goal-directed.  The November 2004, February 
2005, April 2005, and July 2005 records also noted that his 
speech was relevant, spontaneous.  In view of the foregoing, 
the Board finds that the competent medical evidence does not 
reflect the veteran's PTSD resulted in gross impairment in 
thought process or communication for the period prior to 
August 24, 2005.

The September 2003 VA psychiatric examination found that 
there was no evidence of delusions, hallucinations, 
grandiosity, or paranoia.  In addition, there was no 
indication of any delusions or hallucinations on the 
subsequent November 2003 VA examination, and it was stated he 
did not meet the criteria for hypomania or mania.  Further, 
treatment records dated in May 2004 reflect he had no unusual 
preoccupation or delusions, and that he denied 
hallucinations.  Records dated in October 2004 do note 
hallucinations, and records dated in July 2005 note 
delusions.  Nevertheless, a thorough review of the competent 
medical evidence does not reflect that it is of such severity 
as to constitute the type of persistent delusions or 
hallucinations contemplated by the criteria for a 100 percent 
rating.

The Board further notes that a thorough review of the 
competent medical evidence does not reflect any examples of 
grossly inappropriate behavior, nor the intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene).  In fact, his 
grooming and hygiene were consistently found to be good at 
the VA psychiatric examinations and the outpatient treatment 
visits.  

The September 2003 VA psychiatric examination specifically 
found that the veteran was not a danger to himself or others.  
Similarly, the subsequent November 2003 VA examination 
reflects he denied being suicidal or homicidal, and it was 
stated that he did not appear to be a danger to himself or 
others.  Although records dated in July 2004 note that he was 
suicidal in the past, he denied any current suicidal 
ideation.  Subsequent treatment records, including records 
dated in September 2004, October 2004, December 2004, April 
2005, May 2005, and July 2005 do note thoughts of suicide.  
However, as noted by the December 2004, May 2005, and July 
2005 records, his suicidality was passive ideation and plan; 
he did not have an active plan, nor does the record reflect 
he actually had a suicide attempt during the relevant period.  
Moreover, suicidal ideation is among the symptomatology 
associated with the 70 percent rating assigned for this 
period.  In addition, the treatment records do not indicate 
any homicidal ideation.  Accordingly, the Board finds that 
his PTSD did not result in persistent danger of hurting self 
or others.

The veteran was found to be oriented to time, person, place, 
and situation on the September 2003 VA psychiatric 
examination.  Moreover, it was stated that there was no 
impairment of cognitive ability.  On the subsequent November 
2003 VA examination, he was found to be oriented to month, 
day of month, year; as well as city, state, and office 
location.  Records dated in July 2004 found that he was 
oriented to person, place, and time.  None of the subsequent 
medical records indicate disorientation to time or place.  

The veteran's memory, both recent and remote, was found to be 
intact on the September 2003 VA psychiatric examination.  
Although subsequent records indicate some memory problems, 
nothing indicates that his PTSD resulted in memory loss for 
names of close relatives, own occupation, or own name.

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 70 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The Board acknowledges that the record consistently 
identifies the veteran as a loner, with little social 
interaction.  Moreover, the September 2003 VA psychiatric 
examination assigned a GAF score of 48, while the November 
2003 VA examination assigned a GAF of 46.  Both examinations 
indicated that the GAF indicated serious symptomatology.  
Similarly, subsequent treatment records for the relevant 
period consistently reflect GAF scores in the 41 to 50 range, 
with records dated in December 2004 assigning a GAF of 55.  
However, at no point was he assigned a GAF score indicating 
total occupational and social impairment.  

Moreover, both the September and November 2003 examinations 
stated that the veteran was employed and was employable, 
event though he was working at a level that was less than one 
would expect for his potential.  Records dated in August and 
September 2004 noted that he continued to be employed full-
time, even though he was thinking of quitting.  The evidence 
of record indicates that he last worked full-time in April 
2005, and that he was found to be entitled to disability 
benefits from the SSA due to disability that began in March 
2005.  However, the SSA records indicate that his 
unemployment was due to a combination of his psychiatric 
impairment and his heart problems.  In short, the record does 
not indicate he had total occupational impairment due solely 
to his service-connected PTSD prior to August 24, 2005.  This 
finding is further supported by a September 2005 letter from 
the president of a credit union, who noted that the veteran 
opened checking and savings accounts in his institution in 
February 1999, that he had worked with the veteran on various 
loans such as farm operating lines of credit, personal loans 
and vehicle loans; that he felt the veteran's prior farm 
experience with its operational finance requirements had 
provided a background in handling money; and that the veteran 
was "consciences" in servicing loans with monthly payments 
and understood the need to live within a budget.  Simply put, 
this letter indicates the veteran has a history of 
participating in financial transactions, which goes against a 
finding of total occupational impairment prior to August 24, 
2005.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 70 percent for his PTSD prior to August 24, 2005.  
In making this determination, the Board considered whether a 
higher "staged" rating was warranted under Fenderson, 
supra, but found no distinctive period(s) where the requisite 
criteria was satisfied.


B.  GERD

Legal Criteria.  The veteran's GERD is evaluated as analogous 
to hiatal hernia pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  Under this Code, a 10 percent rating is warranted 
when there is a hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent disability evaluation is contemplated for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is assigned when there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a rating in excess of 10 percent 
for his service-connected GERD prior to June 6, 2007, nor to 
a rating in excess of 30 percent on and after June 6, 2007.

Prior to June 6, 2007, the veteran's GERD was not manifested 
by persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  For example, at a September 2003 VA medical 
examination the veteran complained of frequent indigestion 
and pyrosis, with occasional reflux sometimes at night.  He 
also reported that he was on medication for his GERD.  
However, he denied any nausea or vomiting currently, even 
though he had had some nausea in the past.  On evaluation, he 
did not appear anemic, denied any weight loss or gain, and 
his nutrition was adequate.  At a subsequent August 2005 VA 
general medical examination, he reported pyrosis, 
indigestion, heartburn, and trouble sleeping due to his GERD 
with frequently waking up coughing and spitting up acid type 
reflux.  Nevertheless, he denied any nausea, vomiting, 
diarrhea, constipation, abdominal pain, or bleeding.  
Moreover, he reported that the GERD really did not adversely 
affect his employability, or his daily activities other than 
he took medication for control with no side effects.  A 
thorough review of the competent medical evidence does not 
otherwise reflect that his GERD resulted in considerable 
impairment of health prior to June 6, 2007.  

In view of the foregoing, the Board finds that the severity 
of the veteran's GERD for the period prior to June 6, 2007, 
is adequately reflected by the current 10 percent evaluation, 
and that there were no distinctive period(s) where he met or 
nearly approximated the criteria for a higher rating under 
Diagnostic Code 7346.

Turning to the period as of and since June 6, 2007, the Board 
finds that the veteran's GERD has not been manifested by 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  The 
Board acknowledges that a VA examination conducted on that 
date showed weekly vomiting, dysphagia, esophageal distress 
several times daily accompanied by pain, pyrosis/heartburn 
several times daily, and regurgitation several times daily.  
Moreover, the examiner did state that the veteran had severe 
esophageal complaints.  However, the terms "mild," 
"moderate," and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  The use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

Here, the June 2007 VA examiner also found that there was no 
history of hematemesis or melena.  Further, while the 
examiner indicated that the veteran's GERD caused severe 
impairment in exercise, sports, traveling, and feeding, he 
also found that it only caused moderate impairment for 
recreation and completing chores; mild impairment of 
grooming; and no impairment in shopping, bathing, dressing, 
and toileting.  Moreover, his weight was 209 pounds, and it 
was stated that there were no signs of significant weight 
loss or malnutrition.  While there were signs of anemia 
("conjunctival pallor"), it does not appear to be of the 
severity contemplated by the criteria for a 60 percent 
rating.  These findings, as well as a review of the other 
evidence of record, do not support a finding that his GERD 
symptomatology is productive of severe impairment of health 
so as to warrant a rating in excess of 30 percent.

For these reasons, the Board finds that the veteran is not 
entitled to evaluation(s) in excess of the 10 and 30 percent 
ratings currently in effect for his service-connected GERD, 
to include on the basis of a "staged" rating pursuant to 
Fenderson, supra.




II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran essentially contends that he developed bilateral 
leg nodules and a respiratory disorder as a result of 
herbicide exposure that occurred while on active duty in the 
Republic of Vietnam.  He has also contended that he has a 
respiratory disorder due to in-service chlorine gas exposure.  
In addition, he contends that he has hearing loss due to in-
service noise exposure.


A.  Leg Nodules, Respiratory Disorder, and Sleep Apnea

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  
Moreover, the Secretary of VA has determined that a 
presumption for service connection is not warranted based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era for the following conditions: hepatobiliary 
cancers; nasopharyngeal cancer; bone and joint cancer; breast 
cancer; cancers of the female reproductive system; urinary 
bladder cancer; renal cancer; testicular cancer; leukemia 
(other than chronic lymphocytic leukemia); abnormal sperm 
parameters and infertility; Parkinson's disease and 
parkinsonism; amyotrophic lateral sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity (excludes diabetes mellitus, type II); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tract tumors; brain tumors; AL amyloidosis 
(also referred to as primary amyloidosis); endometriosis; 
adverse effects on thyroid homeostasis; and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice 68 Fed. Reg. 27,630-27,641 (2003).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for bilateral leg nodules, respiratory 
disorder, and/or sleep apnea.

The Board notes that a thorough review of the competent 
medical evidence does not reflect that the veteran has been 
diagnosed with bilateral leg nodules, a chronic respiratory 
disorder, and/or sleep apnea.  For example, an August 2005 VA 
general medical examination found no skin symptoms and no 
pulmonary symptoms.  Further, no leg nodules were noted on 
musculoskeletal evaluation.  In fact, the examiner stated 
that the musculoskeletal evaluation was essentially within 
normal limits, adjusted for age, as well as body shape and 
size, with no specific deformities identified.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

The Board further notes that even if the veteran had been 
diagnosed with such disabilities, neither leg nodules nor 
sleep apnea are among the conditions presumptively associated 
with herbicide exposure.  Moreover, only respiratory cancers 
are presumptively associated with herbicide exposure.  See 
38 C.F.R. § 3.309(e).  Therefore, service connection would 
also be denied on that basis.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).

The Board also wishes to note, regarding the sleep apnea 
claim, that the competent medical evidence does reflect that 
the veteran experiences chronic sleep impairment.  However, 
the medical evidence indicates that this is a symptom of his 
service-connected PTSD and GERD, and not a separate and 
distinct disability.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claims of service 
connection for bilateral leg nodules, respiratory disorder, 
and sleep apnea.


B.  Hearing Loss

Legal Criteria.  For the purpose of applying the laws 
administered by VA, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley, 5 Vet. App. at 157).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley at 160.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hearing loss.

Initially, the Board observes that the veteran's service 
medical records do not indicate the presence of a hearing 
loss disability as defined by 38 C.F.R. § 3.385 during active 
service.  For example, audiological evaluation conducted as 
part of a November 1966 service examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
--
10
--
LEFT
0
0
0
--
10
--

Audiological evaluation conducted as part of an April 1968 
service examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
0
0
15
5
0
LEFT
5
0
15
25
20
40

Finally, audiological evaluation conducted as part of a July 
1969 expiration of term of service examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
20
25
--
20
--
LEFT
5
10
20
--
30
--

The Board does acknowledge that the April 1968 examination 
indicated evidence of hearing loss for the left ear pursuant 
to Hensley, supra, and that the July 1969 examination 
indicated such loss for both ears.  Nevertheless, the fact 
remains he was not shown to have a hearing loss disability as 
defined by the regulations either during service or for years 
thereafter.  As a sensorineural hearing loss was not shown to 
a compensable degree within one year of service discharge, a 
basis is not presented for a grant of service connection on a 
presumptive basis, pursuant to 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309

The Board further notes that a September 2003 VA audiological 
examination did show a hearing loss disability pursuant to 
38 C.F.R. § 3.385.  Specifically, the audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
30
20
35
50
55
40
LEFT
25
20
40
55
65
45

Speech recognition scores were 80 percent for both ears.  
However, the examiner concluded that it was not likely that 
the veteran's hearing loss was precipitated by military noise 
exposure as his hearing was within normal limits at service 
separation.  As this opinion was based upon both an 
examination of the veteran and review of the clams folder, 
the Board finds that it is supported by an adequate 
foundation.

In summary, the veteran was not shown to have a hearing loss 
disability as defined by the regulations until years after 
his separation from active duty, and there is a competent 
medical opinion against the current disability being causally 
related to active service.  Accordingly, the Board finds that 
the preponderance of the evidence is unfavorable, and the 
claim must be denied.




ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD prior to August 24, 2005, is denied.

Entitlement to an initial rating in excess of 10 percent for 
GERD prior to June 6, 2007, and to a rating in excess of 30 
percent from June 6, 2007, is denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for bilateral leg nodules, 
claimed as secondary to herbicide exposure, is denied.

Entitlement to service connection for a respiratory disorder, 
claimed as secondary to herbicide exposure, is denied.

Entitlement to service connection for a respiratory disorder, 
claimed as secondary to chlorine gas exposure, is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

The veteran has indicated his CAD is secondary to his 
service-connected PTSD.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. § 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.

In this case, the Board notes that the September 2003 VA 
psychiatric examination concluded that the veteran's PTSD did 
not cause the heart condition, and that the clinical history 
and correlation of symptom severity did not support the 
proposition that the PTSD had aggravated the heart condition.  
A VA heart examination conducted that same month also 
concluded that the PTSD did not cause the heart disease.  
However, the VA heart examiner did state that it appeared 
that the veteran's PTSD aggravated the heart condition; that 
when he became more anxious, he would have increased 
symptomatology.

Based on the conflicting opinions of the September 2003 VA 
examiners, the Board finds it is unclear whether the PTSD 
aggravates the CAD.  Moreover, the phraseology of the 
September 2003 VA heart examiner is unclear as to whether the 
increased symptomatology means a permanent increase, as 
required for a grant of service connection pursuant to Allen, 
supra, or only a temporary flare-up which does not warrant a 
grant of service connection.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4) (the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim).  In view of the foregoing, the Board concludes that a 
remand is required in order to obtain a competent medical 
opinion to clarify whether the veteran's service-connected 
PTSD aggravates the CAD.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As resolution of the veteran's CAD claim may impact whether 
he is entitled to an earlier effective date for the 
assignment of a TDIU, the issues are inextricably 
intertwined.  Therefore, the Board must defer adjudication of 
the TDIU claim until after the development required for 
resolution of the CAD claim has been completed.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his CAD 
since June 2007.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be scheduled for an 
appropriate medical examination to 
clarify the etiology of his CAD.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran's CAD is aggravated by 
the service-connected PTSD.  By 
aggravation, the Board means a permanent 
increase beyond the natural progress of 
the disability.

The examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.  
If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's determination should 
reflect consideration of both whether CAD 
is warranted on a direct or secondary 
basis, and whether an earlier effective 
date is warranted for the assignment of a 
TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his attorney should 
be furnished a Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence obtained after the 
issuance of the last SSOC in June 2007, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


